Waterman, J.-
1 We have to determine whether these jurors were entitled to - compensation for the fifteen days during which they were .excused from attendance upon the court. Section 3811, Code 1813, is the only provision relating to the compensation of jurors, and it is as follows: “Jurors shall receive the following fees: For each days’ service or attendance in courts of record, two dollars. * * They are to be paid when in actual service, or, if not called-in a case, for the time they are in attendance awaiting call. When they are excused, as here, for a definite time-,. they cannot be said during such period to be in attendance on the court. Their time is their own, and they are not then subject to the orders of the court.
*4112 *410But something is claimed for section 233, the terms of which are: “If, in the judgment of the court, the business of the term does not require the attendance of all or a por*411tioH of the trial jurors, they or such portion as the court deems proper may be discharged. Should it afterwards apt-pear that a jury is required, the court may direct them to be resummoned, or .impanel a jury from ithe bystanders.” We dot not] regard this section as exclusive, so as to forbid the court excusing the jury for a time when their services are not needed. But in any event, we do not see how its terms can avail these plaintiffs. If they were not excused, they were discharged, and their reassembling was as though they had been again summoned. They were not in attendance on the court during the fifteen days, and therefore can have no compensation for that time.. —Aeeirmed.